                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

KIEL STONE,

                         Plaintiff,

                   v.                      CAUSE NO.: 3:18-CV-54-RLM-MGG

TODD SHEPHERD, et al.,

                        Defendants.

                               OPINION AND ORDER

      Among the many claims Kiel Stone asserts in this suit is one against St.

Joseph Superior Court magistrate Paul Singleton. Mr. Stone claims Judge

Singleton wrongly denied him a public defender in a case pending in the Superior

Court. Mr. Stone asks for an award of damages and the discharge of Judge.

Singleton from his magistrate position. Judge Singleton moved to dismiss for

failure to state a claim upon which relief can be granted, Fed. R. Civ. P. 12(b)(6),

and Mr. Stone didn’t file a response.

      A judicial officer is immune from an award of damages under the federal

constitution for actions within the scope of the magistrate’s capacity as a judicial

officer. Pierson v. Ray, 386 U.S. 546 (1967). Judge Singleton’s denial of a public

defender for Mr. Stone falls squarely within the scope of his judicial duties. There

is no authority to support Mr. Stone’s alternate prayer for relief that the court

fire Judge Singleton from his judicial position.

      Accepting all of the complaint’s allegations as true with respect to

Magistrate Singleton, there is no set of facts consistent with Mr. Stone’s
complaint upon which relief can be granted against Judge Singleton. The court

GRANTS Judge Singleton’s motion to dismiss [Doc. No. 44].

     SO ORDERED.

     ENTERED: November 13, 2018


                                         /s/ Robert L. Miller, Jr.
                                         JUDGE
                                         UNITED STATES DISTRICT COURT
 
